The sole question raised in the brief of plaintiff in error is the insufficiency of the evidence to support the verdict rendered herein. The case turned upon the question of whether the bank had notice prior to taking a certain mortgage that the property alleged to be converted belonged to the minor, Frank T. Lewis. Upon this question the guardian was positive that there was such notice, the president of the bank was equally positive that there was not. This was the only evidence upon that point. There were some circumstances proven tending to impeach the guardian's veracity and good faith. The jury, however, believed him and the trial judge, whose duty it was to set aside the verdict, unless, after weighing the evidence, he believed the verdict to be right under the evidence and the law, sustained the verdict, rendered judgment upon it, and refused a new trial. It is axiomatic in this jurisdiction that in a suit at law this court will not aside the verdict of a jury upon the weight of the evidence, there being some evidence reasonably tending to support the verdict. After an examination of the record, as well as counsel's brief, we are unable to say that there is no such evidence in this cause.
Judgment affirmed.
By the Court: It is so ordered.